Case 1:21-cv-00090-JAO-WRP Document 1 Filed 02/12/21 Page 1 of 11         PageID #: 1




      Douglas Thomas Moore #4640
      Law Offices of Douglas Thomas Moore, LLC
      820 Mililani Street, Suite 701
      Honolulu, Hawai’i 96813
      Telephone: 808-526-0056
      Facsimile: 808-526-0057
      dtmlawoffice@gmail.com

      Attorney for Plaintiff,
      ELIZABETH A. HARTFORD

                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF HAWAI’I

      ELIZABETH A. HARTFORD,                   )   CASE NO:
                                               )
                    Plaintiff,                 )
                                               )
       vs.                                     )   COMPLAINT FOR PERSONAL
                                               )   INJURIES AND DAMAGES
      WILD SIDE SPECIALTY TOURS                )   UNDER THE JONES ACT FOR
      LLC and, DOES 1 through 10,              )   NEGLIGENCE; UNDER GENERAL
                                               )   MARITIME LAW FOR
                    Defendants.                )   UNSEAWORTHINESS AND FOR
                                               )   MAINTENANCE AND CURE;
                                               )   REQUEST FOR JURY TRIAL;
                                               )   SUMMONS
                                               )
                                               )


                    THIS ACTION IS BROUGHT UNDER 28 U.S.C. §1916

              ALLOWING A SEAMAN TO SUE WITHOUT PREPAYMENT

                        OF FEES, PLAINTIFF IS WITHOUT FUNDS.

             COMES NOW the plaintiff, ELIZABETH A. HARTFORD, and for

      causes of action against the defendants, and each of them, complains and alleges

      as follows:

      ///

      ///

                                            -1-
Case 1:21-cv-00090-JAO-WRP Document 1 Filed 02/12/21 Page 2 of 11          PageID #: 2




                                                I.

                                      JURISDICTION

      1.    This is a claim for damages for injuries brought by a seaman against her

      employer, and the owner and the operator of the vessel on which she was

      working, when she was injured.

      2.    Jurisdiction is vested in this Court pursuant to the general maritime law of

      the United States of America, and the Jones Act, 46 U.S.C. §30104 et seq.,

      granting the seaman a trial by jury at her option, and which she so chooses.

      3.    Jurisdiction is also based upon the laws of the State of Hawai’i and of the

      Territory and Kingdom of Hawai’i and those traditional remedies for seaman

      which were incorporated into the laws of the United States of America when the

      Kingdom of Hawai’i was annexed.

                                                II.

                             PARTIES and RELATIONSHIPS

      4.    Plaintiff ELIZABETH A. HARTFORD

            Plaintiff ELIZABETH A. HARTFORD, (hereinafter “plaintiff”) is an

      adult resident of the State of Hawai’i.

      5.    Defendant WILD SIDE SPECIALTY TOURS LLC

            Defendant WILD SIDE SPECIALTY TOURS LLC, (hereinafter

      “defendant”) is a foreign Limited Liability Company, incorporated in the State of

      Oregon, registered to and doing business in the State of Hawai’i, with its


                                                -2-
Case 1:21-cv-00090-JAO-WRP Document 1 Filed 02/12/21 Page 3 of 11           PageID #: 3




      principal place of business located at 87-1002 Hakimo Pl., Unit C, Waianae,

      Hawai’i 96702.

      6.    Plaintiff is ignorant of the true names and capacities of defendants sued

      herein as Does 1 through 10, inclusive, and therefore sues these defendants by

      such fictitious names. Plaintiff will amend this Complaint to allege their true

      names and capacities when ascertained. Plaintiff is informed and believes and

      based thereon alleges that each of the fictitiously named defendants is

      responsible in some manner for the occurrences herein alleged, and that

      plaintiff’s injuries as herein alleged were legally caused by said negligence.

      7.    Plaintiff is informed and believes and thereupon alleges that at all times

      material herein, defendants, and each of them, were the agents, employees,

      and/or joint venturers of each co-defendant, and were acting within the course

      and scope of such agency, employment and/or joint venture.

      8.    At all times herein, plaintiff was employed by WILD SIDE SPECIALTY

      TOURS LLC, to work on its fleet of vessels as a Captain, crew member and

      seaman. Plaintiff was in the course and scope of her said employment when she

      was injured as alleged herein.

      9.    Plaintiff is informed and believes and thereupon alleges that at all times

      material herein, WILD SIDE SPECIALTY TOURS LLC was the owner, or

      owner pro hac vice of a fleet of vessels operated out of Waianae Small Boat

      Harbor, including the vessel ALAKA’I (hereinafter “vessel”).


                                              -3-
Case 1:21-cv-00090-JAO-WRP Document 1 Filed 02/12/21 Page 4 of 11           PageID #: 4




      10.   Plaintiff is informed and believes and thereupon alleges that at all times

      material herein, WILD SIDE SPECIALTY TOURS LLC was the operator of a

      fleet of vessels operated out of Waianae Small Boat Harbor, including the vessel

      ALAKA’I.

      11.   Plaintiff suffered personal injuries while working as a seaman and crew

      member of the vessel on or about February 28, 2018.

                                              III.

             FIRST CAUSE OF ACTION AGAINST ALL DEFENDANTS

                    FOR NEGLIGENCE UNDER THE JONES ACT

      12.   Plaintiff incorporates herein by this reference, each and every allegation

      contained in paragraphs 1 through 3 (Jurisdiction) and paragraphs 4 through 11

      (Parties and Relationships) of this Complaint as though fully set forth herein.

      13.    On the morning of February 28, 2018, plaintiff, along with three other

      crew members employed by defendant reported for work to defendants’ berths at

      the Waianae Small Boat Harbor. On arrival plaintiff cancelled her scheduled

      charter on the ALAKA’I because of high winds, chop, and surge in the harbor

      and is informed and believes that defendant also cancelled the charter of its

      vessel Island Spirt because of bad weather. Before plaintiff left the dock, it was

      reported that the mooring line from a cement pylon which was part of the dock,

      to the port bow of the ALAKA’I had broken. The broken line increased the risk

      that the ALAKA’I would break free of its moorings and required immediate


                                             -4-
Case 1:21-cv-00090-JAO-WRP Document 1 Filed 02/12/21 Page 5 of 11               PageID #: 5




      repair.

      14.     A meeting was held on the dock among three of defendants Captains

      present, including Captain Downing Braley, Captain Jed Haag and plaintiff to

      discuss how the failed mooring line would be replaced. Senior Captain Braley

      decided to have himself operate the vessel from the helm, and with the engines

      on move the vessel slowly forward toward the pylon, with Captain Haag on bow

      to tie the new mooring line, plaintiff on the stern line to release it slowly as the

      vessel motored forward toward the pylon, and crew member Noelle Shaughnessy

      on the vessel and/or the dock to fend and prevent the vessel from hitting the

      dock.

      15.     Captain Braley then attached a stern line from the starboard stern of the

      ALAKA’I to a cleat on the finger pier that was on the far side of the finger pier

      and already had mooring lines attached to it from another of defendant’s vessels.

      Captain Braley next boarded the vessel and started the engines, then released the

      port side mooring lines and directed the release of the starboard mooring lines

      except for the forward spring line, leaving only the starboard forward spring line

      and the stern line that plaintiff was handling attached to the vessel.

      16.     Plaintiff initially tried to control the payout of the stern line with an S wrap

      on the cleat, but could not because of the other lines on the cleat. She switched

      to a half turn on the cleat, paying out line slowly as the vessel motored slowly

      toward the pylon. Once the vessel was close to the pylon, plaintiff attempted to


                                                -5-
Case 1:21-cv-00090-JAO-WRP Document 1 Filed 02/12/21 Page 6 of 11              PageID #: 6




      stop the stern line from paying out further in anticipation of an order from

      Captain Braley to tie off the stern line to the cleat. At that point the stern line

      began to slip through the cleat overcoming plaintiff’s efforts to stop it. Plaintiff

      and crew member Shaughnessy began to yell to Captain Braley that the stern line

      was slipping and asking him to put the engine in neutral to stop the forward

      motion of the vessel, but Captain Braley had left the helm to help Captain Haag

      tie the new mooring line from the pylon to the bow and he did not respond.

      17.     As the ALAKA’I continued to move forward the vessel was in danger of

      colliding with the pylon. Plaintiff and crew member Shaughnessy continued to

      yell in an effort to get Captain Braley’s attention as plaintiff struggled to hold the

      stern line to prevent it from slipping further. Plaintiff attempted to wrap the stern

      line around the cleat to stop the stern line but was not able to do so because of

      the strain on the line. Plaintiff continued to yell to get Captain Braley’s attention

      and continued to hold on to the stern line to prevent it from slipping further, but

      her strength was overcome by the strain and her hand was drawn into the cleat

      where the fingers of her right hand were crushed between the cleat and the stern

      line.

      18.     At said time and place, and in said circumstances, defendants, and each of

      them, caused, permitted, and allowed the ALAKA’I, its gear and appurtenances

      to be in an unsafe, dangerous, and defective condition and to be operated

      negligently and unsafely in one or more of the following particulars, and thereby


                                               -6-
Case 1:21-cv-00090-JAO-WRP Document 1 Filed 02/12/21 Page 7 of 11           PageID #: 7




      permitted said vessel to become unsafe and unseaworthy:

            a.     By causing or allowing the mooring line from a cement pylon which

      was part of the dock, to the port bow of the ALAKA’I, to fail in weather which

      was reasonably foreseeable;

            b.     By failing to provide adequate training, instruction, direction and

      supervision to the personnel who were required to repair the failed mooring line

      in bad, but foreseeable weather;

            c.     By causing or allowing the stern line to be secured to a cleat that

      already had mooring lines from another vessel secured to it;

            d.     By causing or allowing personnel to be assigned to tasks they were

      not adequately trained to perform;

            e.     By causing or allowing the vessel to be in forward instead of neutral

      when the plaintiff was required to tend and stop the stern line from slipping

      further;

            f.     By causing or allowing the vessel to motor forward with no one at

      the helm to stop and/or reverse it when it was necessary to do so;

            g.     By failing to establish and maintain a proper lookout so that the

      vessel which was being operated in forward could not be put in stop and/or

      reverse when it was necessary to do so;

            h.     By causing or allowing the vessel to be operated at speed that was

      unsafe for the conditions;


                                             -7-
Case 1:21-cv-00090-JAO-WRP Document 1 Filed 02/12/21 Page 8 of 11             PageID #: 8




              i.     By causing and allowing an unsafe work method to be used to

      replace the failed mooring line;

              j.     By causing or allowing the vessel to be operated carelessly and

      negligently;

              k.     By failing to provide plaintiff with a reasonably safe place to work.

      19.     As a direct and legal result of the aforesaid negligence of the defendants,

      and each of them, plaintiff was hurt and injured in her health, strength, and

      activities and sustained personal injuries. Plaintiff is informed and believes and

      thereon alleges that some or all of her injuries are reasonably likely to be

      permanent, all to her general damage in a sum in excess of the jurisdictional

      minimum of the court.

      20.     As a further direct and legal result of the negligence of the defendants, and

      each of them, it has been and continues to be necessary for plaintiff to receive

      medical care and treatment, and it will be so necessary for an indefinite period of

      time in the future. The cost of said medical care is not known at this time, and

      plaintiff alleges as damages herein the amount of such costs, according to proof

      at trial.

      21.     As a further direct and legal result of the aforesaid negligence of the

      defendants, and each of them, plaintiff was prevented from attending her usual

      occupation for a period of time and is informed and believes and thereon alleges

      that she will continue to be so prevented for an indefinite period of time in the


                                               -8-
Case 1:21-cv-00090-JAO-WRP Document 1 Filed 02/12/21 Page 9 of 11             PageID #: 9




      future, thereby resulting in a loss of earnings to plaintiff, the exact amount of

      which is unknown at this time. Plaintiff alleges as damages herein the amount of

      such loss of earnings in an amount according to proof at trial.

                                               IV.

      SECOND CAUSE OF ACTION AGAINST ALL DEFENDANTS

                                FOR UNSEAWORTHINESS

      22.   Plaintiff incorporates herein by this reference, each and every allegation

      contained in paragraphs 1 through 3 (Jurisdiction), paragraphs 4 through 11

      (Parties and Relationships), and paragraphs 12 through 21 of her First Cause of

      Action of this Complaint as though fully set forth herein.

      23.   On or about the aforesaid dates, the aforesaid vessel was unseaworthy in

      its operation, maintenance, supervision, control, equipment, gear, inspection, and

      work method and in the absence of a safe place thereon for plaintiff to work, so

      as to cause an injurious incident, thereby legally causing plaintiff the injuries and

      damages as herein alleged.

                                               V.

             THIRD CAUSE OF ACTION AGAINST ALL DEFENDANTS

                            FOR MAINTENANCE AND CURE

      24.   Plaintiff incorporates herein by this reference, each and every allegation

      contained in paragraphs 1 through 3 (Jurisdiction), paragraphs 4 through 11

      (Parties and Relationships), paragraphs 12 through 21 of her First Cause of


                                              -9-
Case 1:21-cv-00090-JAO-WRP Document 1 Filed 02/12/21 Page 10 of 11            PageID #: 10




       Action and paragraphs 22 and 23 of his Second Cause of Action of this

       Complaint as though fully set forth herein.

       25.   As a legal result of the aforesaid injuries sustained by plaintiff, and

       without regard to the question of liability or negligence on the part of the

       defendants, and each of them, the defendants became obligated to provide

       plaintiff with proper medical care and attention and with means with which to

       sustain and maintain herself while receiving medical care and attention and while

       unable to resume her normal duties, commencing on the date of the injuries

       alleged herein and continuing thereafter until plaintiff shall have been cured.

       26.   Plaintiff has made demand for prompt payments of maintenance and cure

       of defendants, and each of them, and despite the demand of plaintiff for prompt

       payment of maintenance and cure, defendants have to some extent failed to

       provide same or failed to provide same in a timely and reasonable manner. The

       exact period for which plaintiff is entitled to payment of maintenance and the

       exact amount of cure are presently unknown. Plaintiff alleges as damages herein

       the amount of said maintenance and cure in an amount according to proof at trial.

                                               VI.

                                            PRAYER

             WHEREFORE, plaintiff prays for damages against the defendants, and

       each of them, as follows:

                    1.     For general damages, special damages, pecuniary damages


                                              - 10 -
Case 1:21-cv-00090-JAO-WRP Document 1 Filed 02/12/21 Page 11 of 11           PageID #: 11




       and non-pecuniary damages, as the law may allow, in amounts according to

       proof;

                     2.    For medical expenses, past and future, in amounts according

       to proof;

                     3.    For loss of earnings, past and future, in amounts according to

       proof;

                     4.    For maintenance and cure benefits, in amounts according to

       proof;

                     5.    For costs of suit herein, in amounts according to proof; and,

                     6.    For such other and further relief as the court may deem just

       and proper.

                               REQUEST FOR JURY TRIAL

                Plaintiff, ELIZABETH A. HARTFORD, hereby demands trial by jury of

       the above-captioned matter.

       DATED: February 12, 2021, Honolulu, Hawai’i.




                                                       /s/ Douglas Thomas Moore
                                                        Douglas Thomas Moore
                                                        Law Offices of Douglas Thomas
                                                        Moore, LLC
                                                        Attorney for Plaintiff,
                                                        ELIZABETH A. HARTFORD




                                              - 11 -
